PER CURIAM.
Jacob Wesley Scott petitions this Court for habeas corpus, which we treat as a petition for writ of mandamus. We have jurisdiction. Art. V, § 3(b)(8), Fla. Const. Scott essentially contends that the Florida Control Release Authority, which is coextensive with the Florida Parole Commission, is required to establish a control release date for him under the provisions of section 947.-146, Florida Statutes (1993). We find this claim without merit, because section 947.-146(3) by its own terms gives the-Authority power to establish such a date only for “parole ineligible” inmates. The bulk of Scott’s offenses are parole-eligible, meaning he is not entitled to control release. The petition accordingly is denied.
It is so ordered.
GRIMES, C.J., and OVERTON, SHAW, KOGAN, HARDING and WELLS, JJ., concur.